                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

JEFFERY JOHNSTON                                                                PLAINTIFF

V.                                  NO. 3:18-CV-114-BD

SOCIAL SECURITY ADMINISTRATION                                                DEFENDANT


                                            ORDER

I.      Introduction:

         On March 18, 2016, Jeffery Johnston applied for disability benefits, alleging

disability beginning on January 15, 2015. (Tr. at 41) Mr. Johnston’s claims were denied

initially and upon reconsideration. Id. After conducting a hearing, the Administrative

Law Judge (“ALJ”) denied Mr. Johnston’s application. (Tr. at 51) Mr. Johnston requested

that the Appeals Council review the ALJ’s decision, but that request was denied. (Tr. at

2) Therefore, the ALJ’s decision stands as the final decision of the Commissioner. Mr.

Johnston filed this case seeking judicial review of the decision denying benefits. 1

II.      The Commissioner’s Decision:

          The ALJ found that Mr. Johnston had not engaged in substantial gainful activity

since the alleged onset date of January 15, 2015. (Tr. at 43) At step two of the five-step

analysis, the ALJ found that Mr. Johnston had the following severe impairments:



1
     The parties have consented to the jurisdiction of a United States Magistrate Judge.

                                                1
residuals from hernia repair, degenerative disc disease of the cervical spine, scoliosis of

the lumbar spine, Raynaud’s syndrome, anxiety disorder with panic attacks, and bilateral

foot impairments (heel spurs, callouses, and plantar fasciitis). Id.

       After finding that Mr. Johnston’s impairments did not meet or equal a listed

impairment (Tr. at 44), the ALJ determined that Mr. Johnston had the residual functional

capacity (“RFC”) to perform the full range of work at the sedentary exertional level, with

some restrictions. (Tr. at 45) He could only occasionally climb ramps/stairs, balance,

stoop, kneel, crouch, or crawl. Id. He could only occasionally push and/or pull with the

upper and lower extremities. Id. He must avoid the use of foot pedals. Id. He must avoid

exposure to extreme cold temperatures. Id. He could frequently handle and finger. Id.

And he would be limited to the performance of unskilled work. Id.

       The ALJ found that Mr. Johnston was unable to perform any of his past relevant

work. (Tr. at 49) Relying on the testimony of a Vocational Expert (“VE”), the ALJ found,

based on age, education, work experience and RFC, that Mr. Johnston could perform

work in the national economy as an inspector and machine tender. (Tr. at 50) The ALJ

determined, therefore, that Mr. Johnston was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s role is to determine whether the Commissioner’s findings are

supported by substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000).


                                              2
“Substantial evidence” in this context means “enough that a reasonable mind would find

. . . adequate to support he ALJ’s decision.” Slusser v. Astrue, 557 F.3d 923, 925 (8th Cir.

2009)(citation omitted). In making this determination, the Court must consider not only

evidence that supports the Commissioner’s decision, but also, evidence that supports a

contrary outcome. The Court cannot reverse the decision, however, “merely because

substantial evidence exists for the opposite decision.” Long v. Chater, 108 F.3d 185, 187

(8th Cir. 1997) (citation omitted).

        B.   Mr. Johnston’s Arguments on Appeal

       In this appeal, Mr. Johnston maintains that the ALJ’s decision to deny benefits is

not supported by substantial evidence. He argues that the ALJ should have further

developed the record and that the assigned RFC did not fully incorporate all of his

limitations. Within those arguments he avers that the ALJ should have given more weight

to the opinion of Dr. Roger Cagle, his primary care physician (“PCP”).

       Mr. Johnston suffered from intermittent back pain, and x-rays and CT scans

showed degenerative disc disease, which the ALJ found to be a severe impairment. (Tr. at

343-347) In November 2015, Mr. Johnston had normal range of motion in his back. (Tr.

at 381). At a doctor’s visit in December 2015, he did not report any problems and had no

muscle aches, no muscle spasms, no joint swelling, and no joint deformation. (Tr. at 390)

He had full range of motion in his back and extremities. (Tr. at 391) Normal examination

findings do not support claims of disabling pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th


                                             3
Cir. 2001). Furthermore, In February 2016, Mr. Johnston reported that medication helped

with back pain. (Tr. at 392) Impairments that are controllable or amenable to treatment do

not support a finding of total disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir.

2000). In January 2017, Mr. Johnston demonstrated a normal range of motion in his spine

and normal heel to toe walk. (Tr. at 410) He said that he had returned to work as a

plumber. (Tr. at 406) In April 2017, he again said that medication helped. (Tr. at 428)

       Mr. Johnston had bilateral hernias in November 2015; and he underwent hernia

repair at that time. (Tr. at 357-368) A few weeks later he reported that he was doing well.

(Tr. at 379)

       Mr. Johnston complained of anxiety and panic attacks, but he never sought formal

treatment with a mental health professional. The failure to seek regular and continuing

treatment contradicts allegations of disability. See Gwathney v. Chater, 104 F.3d 1043,

1045 (8th Cir. 1997). Mr. Johnston’s PCP, Dr. Cagle, prescribed medication for his

anxiety, which reportedly reduced his symptoms. (Tr. at 409, 425) By February 2017, he

was “much better with nerves,” and medication helped him feel comfortable and

functional. (Tr. at 406) He admitted at the hearing that Xanax worked to manage panic

attacks. (Tr. at 91)

       Dr. Cagle filled out a medical source statement in the form of a check-box

opinion. (Tr. at 434-437) Mr. Johnston argues that the ALJ did not properly incorporate

into the RFC the moderate limitations Dr. Cagle suggested in the areas of persistence and


                                              4
managing pace. First, a conclusory check-box form, such as the one Dr. Cagle completed,

has little evidentiary value when there is no accompanying citation to medical evidence

and little or no elaboration. Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012).

Second, the ALJ bears the primary responsibility for assessing a claimant’s RFC—that is,

what the claimant can still do in spite of severe impairments. Wildman v. Astrue, 596

F.3d 959, 969 (8th Cir. 2010). The ALJ must evaluate the record as a whole, including

medical records, doctors’ opinions, and lay testimony.

       In this case, Mr. Johnston did not submit any records indicating severe limitations

in persistence and pace. He sought no specialized psychiatric treatment. He was able to

perform daily activities such as preparing meals, doing household chores, attending to his

personal care, and going to church. (Tr. 241-244) His ability to perform these activities

undermines his argument that he could not maintain persistence or pace in a work

environment. See Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995).

       Furthermore, the ALJ limited Mr. Johnston to unskilled work. Unskilled work is

not complex. See 20 C.F.R. §§ 404.1568(a), 416.968(b) SSR 83-10 (unskilled work needs

little or no judgment to do simple duties that can be learned on the job in a short period of

time). Finally, in his function report, Mr. Johnston did not indicate problems with

memory, completing tasks, or understanding directions. (Tr. at 49) The ALJ properly

gave little weight to Dr. Cagle’s opinion, which was not supported by the balance of the




                                              5
medical record. 2

       Mr. Johnston’s claim that the ALJ failed to develop the record is contradicted by

the fact that his attorney told the ALJ at the hearing that the record was complete. (Tr. at

74) He made no request for further development of the record at that time. (Tr. at 104)

An ALJ does have a basic duty to develop a reasonably complete record. Clark v.

Shalala, 28 F.3d 828, 830-831 (8th Cir. 1994). However, it is well-settled that a Plaintiff

has the burden of proving his disability; the ALJ is not required to act as counsel for

claimants. Id.

       An ALJ is required to recontact a treating or consulting physician or to order

further testing only if the medical records do not provide sufficient evidence to make an

informed decision on disability. Martise v. Astrue, 641 F.3d 909, 926-7 (8th Cir. 2011)

The record here reveals sporadic treatment, generally mild findings, and improvement

with treatment. No doctor placed functional restrictions, and Mr. Johnston performed a

variety of daily activities. There was no medical issue that the ALJ inadequately

developed.

IV.   Conclusion:

       There is substantial evidence to support the Commissioner’s decision to deny

benefits. The RFC fully incorporated all of Mr. Johnston’s limitations, and the weight the


2
 The ALJ considered the opinions of the reviewing medical experts and found that, based
on the medical evidence, Mr. Johnston was more limited than they suggested. (Tr. at 49,
112-114, 125)

                                              6
ALJ gave to Dr. Cagle’s opinion was appropriate. The ALJ based his decision on a fully

developed record, and substantial evidence supports the decision. The finding that Mr.

Johnston was not disabled within the meaning of the Social Security Act, therefore, must

be, and hereby is, AFFIRMED. The case is dismissed, with prejudice.

      IT IS SO ORDERED this 9th day of May, 2019.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            7
